               Case 3:06-cr-05059-RJB Document 127 Filed 01/04/21 Page 1 of 8




 1

 2

 3

 4

 5

 6

 7
                                   UNITED STATES DISTRICT COURT
 8                                WESTERN DISTRICT OF WASHINGTON
                                            AT TACOMA
 9
         UNITED STATES OF AMERICA,                               CASE NO. CR06-5059 RJB
10
                                     Plaintiff,                   ORDER GRANTING
11               v.                                               DEFENDANT’S RENEWED
                                                                  MOTION FOR SENTENCE
12       JEREMY CARSON,                                           REDUCTION PURSUANT TO
                                                                  18 U.S.C. § 3582 (c)(1)
13                                   Defendant.

14
             THIS MATTER comes before the Court on the above-referenced motion (Dkt. 111). The
15
     Court is familiar with the records and files herein and all documents filed in support of, and in
16
     opposition to, the motion.
17
             Defendant, a 45-year-old African American, was convicted of serious drug and firearm
18
     charges, and was sentenced to 360 months in prison and five years of supervised release, in 2006.
19
     Appellate attacks on his conviction and sentence followed without success. He has now served
20
     approximately 15 years, with a current release date of August 13, 2031. He brings this motion (Dkt.
21
     111) alleging issues regarding his sentence, exemplary rehabilitation, his mother’s need for a
22
     caretaker, and his obesity, as extraordinary and compelling reasons to grant his motion. He alleges
23
     that he is safe to be at large under the 18 U.S.C. § 3353(a) factors.
24

     ORDER GRANTING DEFENDANT’S RENEWED MOTION FOR SENTENCE REDUCTION PURSUANT TO
     18 U.S.C. § 3582 (C)(1) - 1
               Case 3:06-cr-05059-RJB Document 127 Filed 01/04/21 Page 2 of 8




 1           Defendant has fulfilled the prerequisite of a request for compassionate release made to the

 2   warden without action for over 30 days.

 3                                                   THE LAW1

 4           In pertinent part, 18 U.S.C. § 3582(c)(1) reads as follows:

 5              (c) Modification of an imposed term of imprisonment.--The court may not
           modify a term of imprisonment once it has been imposed except that--
 6            (1) in any case--
                   (A)     the court, upon motion of the Director of the Bureau of Prisons, or upon
 7                 motion of the defendant after the defendant has fully exhausted all administrative
                   rights to appeal a failure of the Bureau of Prisons to bring a motion on the
 8                 defendant’s behalf or the lapse of 30 days from the receipt of such a request by the
                   warden of the defendant’s facility, whichever is earlier, may reduce the term of
 9                 imprisonment (and may impose a term of probation or supervised release with or
                   without conditions that does not exceed the unserved portion of the original term
10                 of imprisonment), after considering the factors set forth in section 3553(a) to the
                   extent that they are applicable, if it finds that—
11                         (i) extraordinary and compelling reasons warrant such a reduction; or
                           (ii) . . . .
12                  and that such a reduction is consistent with applicable policy statements issued by
                    the Sentencing Commission[.]
13
             The Policy Statement referenced by the statute is USSG § 1B1.13 was required by 28
14
     U.S.C. § 944(f), which provides:
15
             The Commission, in promulgating general policy statements regarding the sentencing
16           modification provisions in section 3582(c)(1)(A) of title 18, shall describe what should be
             considered extraordinary and compelling reasons for sentence reduction, including the
17           criteria to be applied and a list of specific examples. Rehabilitation of the defendant alone
             shall not be considered an extraordinary and compelling reason.
18
             In pertinent part, the policy statement at USSG § 1B1.13 provides:
19
             Upon motion of the Director of the Bureau of Prisons under 18 U.S.C. § 3582(c)(1)(A),
20           the court may reduce a term of imprisonment (and may impose a term of supervised
             release with or without conditions that does not exceed the unserved portion of the
21           original term of imprisonment) if, after considering the factors set forth in 18 U.S.C. §
             3553(a), to the extent that they are applicable, the court determines that--
22
     1
23    The sections herein on The Law and Discussion – Legal Issues are taken from this Court’s Order Granting Motion
     for Compassionate Release (Dkt 209) in United States v McPherson, WDWA Cause Number CR94-5708RJB, and
     are equally applicable here.
24

     ORDER GRANTING DEFENDANT’S RENEWED MOTION FOR SENTENCE REDUCTION PURSUANT TO
     18 U.S.C. § 3582 (C)(1) - 2
            Case 3:06-cr-05059-RJB Document 127 Filed 01/04/21 Page 3 of 8




 1               (1) (A) Extraordinary and compelling reasons warrant the reduction; or . . .
                 (2) The defendant is not a danger to the safety of any other person or to the
 2               community, as provided in 18 U.S.C. § 3142(g); and
                 (3) The reduction is consistent with this policy statement.
 3
                                             Commentary
 4        Application Notes:

 5        1. Extraordinary and Compelling Reasons. – Provided the defendant meets the
          requirements of subdivision (2), extraordinary and compelling reasons exist under any of
 6        the circumstances set forth below:
                    (A) Medical Condition of the Defendant –
 7                         (i) The defendant is suffering from a terminal illness (i.e., a serious and
          advance illness with an end of life trajectory). A specific prognosis of life expectancy
 8        (i.e., a probability of death within a specific time period) is not required. Examples
          include metastatic solid-tumor cancer, amyotrophic later sclerosis (ALS), end-stage organ
 9        disease, and advance dementia.
                           (ii) The defendant is –
10                                 (I) suffering from a serious physical or medical condition,
                                   (II) suffering from a serious functional or cognitive impairment, or
11                                 (III) experiencing deteriorating physical or mental health because
                                   of the aging process
12        that substantially diminishes the ability of the defendant to provide self-care within the
          environment of a correctional facility and from which he or she is not expected to
13        recover.
                    (B) Age of the Defendant.--The defendant is (i) at least 65 years old; (ii) is
14        experiencing a serious deterioration in physical or mental health because of the aging
          process; and (iii) has served at least 10 years or 75 percent of his or her term of
15        imprisonment, whichever is less.
                    (C) Family Circumstances –
16                         (i) The death or incapacitation of the caregiver of the defendant’s minor
          child or minor children.
17                         (ii) The incapacitation of the defendant’s spouse or registered partner
          when the defendant would be the only available caregiver for the spouse or registered
18        partner.
                    (D) Other Reasons.—As determined by the Director of the Bureau of Prisons,
19        there exists in the defendant’s case an extraordinary and compelling reasons other than,
          or in combination with, the reasons described in subdivision (A) through (C).
20
          2. Foreseeability of Extraordinary and Compelling Reasons.—For purposes of this
21        policy statement, an extraordinary and compelling reason need not have been unforeseen
          at the time of sentencing in order to warrant a reduction in the term of imprisonment.
22        Therefore, the fact that an extraordinary and compelling reason reasonably could have
          been known or anticipated by the sentencing court does not preclude consideration for a
23        reduction under this policy statement.

24

     ORDER GRANTING DEFENDANT’S RENEWED MOTION FOR SENTENCE REDUCTION PURSUANT TO
     18 U.S.C. § 3582 (C)(1) - 3
              Case 3:06-cr-05059-RJB Document 127 Filed 01/04/21 Page 4 of 8




 1          3. Rehabilitation of Defendant.—Pursuant to 28 U.S.C. § 994(t), rehabilitation of the
            defendant is not, by itself, an extraordinary and compelling reason for purposes of this
 2          policy statement.

 3          4. Motion by the Director or the Bureau of Prisons.—A reduction under this policy
            statement may be granted only upon motion by the Director of the Bureau of Prisons
 4          pursuant to 18 U.S.C. § 3582(c )(1)(A). The Commission encourages the Director of the
            Bureau of Prisons to file such a motion if the defendant meets any of the circumstances
 5          set forth in Application Note 1. The court is in a unique position to determine whether
            the circumstances warrant a reduction (and, if so, the amount of reduction), after
 6          considering the factors set forth in 18 U.S.C. § 3553(a) and the criteria set forth in this
            policy statement, such as the defendant’s medical condition, the defendant’s family
 7          circumstances, and whether the defendant is a danger to the safety of any other person or
            to the community.
 8
            This policy statement shall not be construed to confer upon the defendant any right not
 9          otherwise recognized in law.

10          5. Application of Subdivision (3).—Any reduction made pursuant to a motion by the
            Director of the Bureau of Prisons for the reasons set forth in subdivisions (1) and (2) is
11          consistent with this policy statement.

12                                    DISCUSSION – LEGAL ISSUES

13          First, because of the existing Policy Statements at USSG § 1B1.13 were adopted before

14   18 U.S.C. § 3582 (c)(1), parts of the Policy Statements are obsolete and must be disregarded.

15   The parts to be disregarded are underlined, above.

16          Second, 28 U.S.C. § 944(f) required the Sentencing Commission in the Policy Statement,

17   to include “the criteria to be applied” in considering extraordinary and compelling reasons for

18   sentence reduction. This the Commission failed to do, except for determining, in Application

19   Note 4, that, “The court is in an unique position to determine whether the circumstances warrant

20   a reduction (and, if so, the amount of reduction), after considering the factors set forth in 18

21   U.S.C. § 3553(a) and the criteria set forth in this policy statement” followed by a non-exclusive

22   list of things the Court should consider. This listing of things the Court should consider hardly

23

24

     ORDER GRANTING DEFENDANT’S RENEWED MOTION FOR SENTENCE REDUCTION PURSUANT TO
     18 U.S.C. § 3582 (C)(1) - 4
              Case 3:06-cr-05059-RJB Document 127 Filed 01/04/21 Page 5 of 8




 1   sets the criteria for a finding of extraordinary and compelling reasons for a sentence reduction,

 2   leaving it to the Court to determine what qualifies, after appropriate analysis.

 3          Third, these further observations support this conclusion: First, the listing of examples of

 4   extraordinary and compelling reasons in the Policy Statements § 1B113 and Application notes is

 5   not, by its language, exclusive. Second, the listing of things that are not considered

 6   extraordinary and compelling does not limit what else may be considered extraordinary and

 7   compelling. Third, Application Note 1(D) clearly opens the door to consider reasons other than

 8   the examples listed in determining whether extraordinary and compelling reasons for a sentence

 9   reduction exists.

10          “Extraordinary and compelling” means “extraordinary and compelling.”

11                              DISCUSSION – DEFENDANT’S CLAIMS

12          Defendant’s Sentence.

13          Defendant’s abysmal criminal history, including the convictions under this cause number,

14   led to an extremely long 30-year sentence. The sentence was well within the maximum possible

15   sentence but was the subject of post-sentencing legal attacks, which led back to the trial court

16   and to the Ninth Circuit Court of Appeals on direct appeal and on habeas corpus proceedings.

17   Defendant did not secure any reduction in his long sentence. Unfortunately, Defendant was the

18   recipient of a maelstrom of what this Court considers to be bad law – the sentencing guidelines,

19   the shifting armed career criminal and crime of violence definitions, and the mandatory

20   minimum sentences. Nevertheless, his sentence was affirmed and reaffirmed, and this

21   proceeding is not a further appellate examination of Defendant’s sentence, nor an opportunity for

22   one United States District Judge to resentence the Defendant based on differing ideas of what the

23   proper sentence should have been back in 2006. His sentence is neither an extraordinary nor

24

     ORDER GRANTING DEFENDANT’S RENEWED MOTION FOR SENTENCE REDUCTION PURSUANT TO
     18 U.S.C. § 3582 (C)(1) - 5
              Case 3:06-cr-05059-RJB Document 127 Filed 01/04/21 Page 6 of 8




 1   compelling reason to grant Defendant’s Renewed Motion for Sentence Reduction. On the other

 2   hand, his 30-year sentence is not a basis to deny him compassionate release if he should

 3   otherwise qualify.

 4          Rehabilitation.

 5          Under to 28 U.S.C. § 994(t), and USSG § 1B1.13 Commentary Application Note 3,

 6   “rehabilitation of the defendant is not, by itself, an extraordinary and compelling reason,” but it

 7   can be considered as part of a compassionate release motion.

 8          Defendant’s prison record is exemplary, with no disciplinary violations, many classes and

 9   programs being completed, involvement in religion-based programs and education, service to

10   fellow inmates through the suicide companion program, completion of the “RDAP” drug abuse

11   program, and other activities. His letters to the Court (see Dkt. 102) are an indication that his

12   rehabilitation is about as complete as a 15-year prison experience can make it. While not

13   “extraordinary and compelling” by itself, this rehabilitation strongly supports his motion.

14          Defendant’s Mother’s Needs.

15          Defendant’s mother, Linda Carson, needs assistance as described in Defendant’s

16   Renewed Motion for Sentence Reduction Pursuant to 18 U.S.C. § 3582 (c)(1) (Dkt. 111 at 9).

17   Without further discussion here, it appears to the Court that Ms. Carson’s needs of assistance

18   provide a compelling, but not extraordinary, reason for a sentence reduction for Defendant.

19          Obesity.

20          “At 226 pounds 5’ 8” tall with a BMI of 34.36, Defendant is, according to the CDC,

21   clinically obese. See Exhibit 5, PSR ⁋ 121.” (Dkt. 111 at 21.) Pursuant to Department of Justice

22   Policy, “this fact constitutes an ordinary and compelling reason that permits this Court to reduce his

23   sentence.” (Dkt. 122 at 22.) Defendant’s obesity places him at high risk of serious effects should he

24

     ORDER GRANTING DEFENDANT’S RENEWED MOTION FOR SENTENCE REDUCTION PURSUANT TO
     18 U.S.C. § 3582 (C)(1) - 6
               Case 3:06-cr-05059-RJB Document 127 Filed 01/04/21 Page 7 of 8




 1   contact the COVID-19 virus, and should the COVID-19 invade his institution, as it has done

 2   elsewhere in the federal prison system.

 3               CONCLUSION ON EXTRAORDINARY AND COMPELLING FACTORS

 4           The foregoing factors, considered together, amount to extraordinary and compelling reasons

 5   justifying a sentence reduction to time served – if Defendant is safe to be at large after an analysis of

     the 18 U.S.C. § 3553(a) factors.
 6
             18 U.S.C. § 3553(a) factors. The Defendant’s crimes, and full criminal history, justified a
 7
     long prison sentence in order to protect the public. The question before the Court is whether his
 8
     characteristics have changed for the better during his already long incarceration. It appears to the
 9
     Court that he is a different man now than he was in 2006. See above section Rehabilitation.
10
             It further appears to the Court, and the Court finds, that the time Defendant has served
11
     reflects the seriousness of his crimes and criminal history, provides just punishment and promotes
12
     respect for the law. The Court further finds that the time Defendant has served has afforded adequate
13
     deterrence to criminal conduct, and has amply protected the public from further crimes of Defendant.
14
                                                 CONCLUSION
15
             Further incarceration would serve no purpose for Defendant or the public. The Court
16
     finds that Defendant is safe to be at large, and poses no danger to any individual or the public,
17
     provided that he follow his release plan (Dkt. 120) and the requirements of his term of
18
     supervised release and the conditions thereof.
19
                                                     ORDER
20
             Therefore, it is now ORDERED That Defendant’s Renewed Motion for Sentence
21
     Reduction Pursuant to 18 U.S.C. § 3582 (c)(1) (Dkt. 111) is GRANTED. It is further
22
             ORDERED that Defendant’s term of imprisonment shall be reduced to time served and he
23
     shall be released 14 days from the date of this Order to accommodate a quarantine period with the
24

     ORDER GRANTING DEFENDANT’S RENEWED MOTION FOR SENTENCE REDUCTION PURSUANT TO
     18 U.S.C. § 3582 (C)(1) - 7
              Case 3:06-cr-05059-RJB Document 127 Filed 01/04/21 Page 8 of 8




 1   Federal Bureau of Prisons. If Defendant tests COVID-19 positive at any time during this quarantine

 2   period, BOP will notify the Government who will immediately notify the Court so the Order can be

 3   modified appropriately.

 4          The Clerk is directed to send uncertified copies of this Order to all counsel of record and

 5   to any party appearing pro se at said party’s last known address.

 6          Dated this 4th day of January, 2021.

 7

 8
                                           A
                                           ROBERT J. BRYAN
                                           United States District Judge
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

     ORDER GRANTING DEFENDANT’S RENEWED MOTION FOR SENTENCE REDUCTION PURSUANT TO
     18 U.S.C. § 3582 (C)(1) - 8
